Citation Nr: 1824022	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  10-22 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for acne with scarring for the period prior to August 10, 2017.

2. Entitlement to an evaluation in excess of 30 percent for acne with scarring for the period after August 10, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge. A transcript is on file.

This appeal was previously before the Board in November 2012, May 2015, July 2016, and again in April 2017. In each instance, the Board remanded it for additional development. Service connection for a respiratory disorder was granted while the case was undergoing Remand development. As such, that issue is no longer before the Board. The instant claim has since resulted in staged evaluations, which are characterized above, and has been returned to the Board for further consideration.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 



FINDINGS OF FACT

1. For the period prior to August 10, 2017, the preponderance of the evidence of record shows that the Veteran's acne with scarring was not characterized by deep acne affecting 40 percent or more of the face and neck.

2. For the period prior to August 10, 2017, the preponderance of the evidence of record shows that the Veteran's acne with scarring did not exhibit a single characteristic of disfigurement, did not cause any limitation of function, and was not painful or unstable.

3. For the period after August 10, 2017, the preponderance of the evidence of record shows that the Veteran's acne with scarring has not been characterized by deep acne affecting 40 percent or more of the face and neck.

4. For the period after August 10, 2017, the preponderance of the evidence of record shows that the Veteran's acne with scarring has not been characterized with visible or palpable tissue loss and either gross distortion or asymmetry of two features or
paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, nor does his acne with scarring cause any limitation of function, and is not painful or unstable.


CONCLUSIONS OF LAW

1. For the period prior to August 10, 2017, the criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected acne with scarring have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.118, Diagnostic Codes 7800, 7828 (criteria in effect prior to October 2008), 7828 (2017).

2. For the period after August 10, 2017, the criteria for an evaluation in excess of 30 percent for the Veteran's service-connected acne with scarring have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.118, Diagnostic Codes 7800, 7828 (criteria in effect prior to October 2008), 7828 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017). There has been no indication to the contrary.


Pursuant to the Board's April 2017 remand, the AOJ obtained any outstanding records and provided the Veteran with an appropriate VA examination which was responsive to the questions asked of the examiner. The AOJ then issued a supplemental statement of the case in December 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Skin disorders, generally

The Veteran seeks entitlement an initial evaluation in excess of 10 percent for acne with scars for the period prior to August 10, 2017, and in excess of 30 percent thereafter. 

In February 2009, the Veteran was awarded a 10 percent evaluation for acne with scarring, effective September 10, 2008.

The Veteran's acne with scarring has been rated by the RO under Diagnostic Codes 7828-7800, 38 C.F.R. § 4.118. Hyphenated Diagnostic Codes are used when a rating under one code requires use of an additional Diagnostic Code to identify the basis for the rating assigned. 38 C.F.R. § 4.27 (2017).

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805). Generally, where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. See 38 U.S.C. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, the Veteran's claim was received before that date, and the Veteran has not requested review under the amended criteria, the regulations as amended are not applicable. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

Diagnostic Code 7800 is for disfigurement of the head, face, or neck. One characteristic of disfigurement warrants a 10 percent rating. Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrant a 30 percent rating. 

With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement a 50 percent rating is warranted. Finally, an 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 

Under note (1), the eight characteristics of disfigurement for purposes of evaluation under Diagnostic Code 7800, are: a scar 5 or more inches (13 or more cm.) in length; scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation: scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39  sq. cm.). Under note (3) the adjudicator is required to take into consideration unretouched color photographs when evaluating scars under these criteria. 38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Diagnostic Code 7801, scars (other than of the head, face, and neck) that are deep or that cause limited motion are rated 10 percent disabling for area(s) exceeding 6 square inches (39 sq. cm.), and 20 percent for area(s) exceeding 12 square inches (77 sq. cm.) 

Under Diagnostic Code 7802, scars that are superficial, do not cause limited motion, and cover area or areas of 144 inches (929 sq. cm.) or greater are given a 10 percent rating.

Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803. An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. 

Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804. 

Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part. A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.

As noted above, the criteria for rating the skin were amended, effective October 23, 2008. In any event, as applied to this appeal, the difference between the old and new versions of Diagnostic Code 7800 does not cause a different result, and Diagnostic Code 7828 relating to acne was not amended.

Under Diagnostic Code 7828, the minimal noncompensable disability rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts, of any extent. 38 C.F.R. § 4.118. A 10 percent disability rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck. Id. The maximum 30 percent disability rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck. Id.

Facts and Analysis

A VA skin examination was performed in February 2009. The examiner found deep acne covering less than 40 percent of the Veteran's face and neck, along with hyperpigmentated scarring and skin indentation.

During the Veteran's May 2012 hearing, he reported that during flare-ups, his acne covers his entire face. In addition, the Veteran explained that his acne would fall into a pattern of becoming irritated every few months, and he would then be prescribed different medications to help treat and control it. 

Pursuant to the Board's May 2015 remand, the Veteran was afforded another VA skin examination in August 2015. After a review of the Veteran's claims file and medical records, the examiner noted that less than 5 percent of the Veteran's total body is affected and more than 5 percent but less than 20 percent of the exposed areas are affected. The acne was noted as deep, affecting less than 40 percent of the Veteran's face and neck and affecting other body areas. The examiner also noted the Veteran's facial scarring in his zygomatic area and glabella region with multiple pits. These scars were too numerous to count but there is no hypo or hyperpigmentation or abnormal texture. The scarring over the exposed area is greater than 5 percent but less than 20 percent, with a total affected body area of less than 5 percent. However, the examiner remarked that the Veteran's scarring did not cause disfigurement of the head, face, or neck. Notably, the examiner stated to "refer to photos for specifics."

The Board remanded the Veteran's claim again in July 2016 in order to receive an addendum opinion and to obtain additional medical evidence, including the above referenced photographs from the previous examination. The Board acknowledges that these photographs have since been added to the Veteran's claims file and that they appear to show some facial scarring and disfigurement due to the Veteran's acne.

An addendum opinion was then obtained in September 2016. The VA examiner, with a noted specialty in Family Medicine, stated that because the Veteran was not present, he could only review the observations from the prior August 2015 examination, which he copied in his report. With regard to the nature and extent of the Veteran's acne scarring, the examiner stated that "there are several clear [photographs] available now in VBMS for viewing. They [are] difficult to describe in words." The examiner referred to the photographs again when asked to comment directly upon the characteristics of disfigurement associated with the Veteran's facial scarring. No scar measurement or other information was provided.

Pursuant to the Board's April 2017 remand, the Veteran underwent another VA examination in August 2017, which was performed by a dermatologist. The examiner found that the Veteran suffers from superficial acne, affecting less than 40 percent of his face and neck, and affecting other body areas as well. The examination also showed there is acneiform atrophic scarring, mostly ice-pick and boxcar-type scarring with some rolling type scarring ranging in size from 2mm to 5mm, all most prominently on the central cheeks and lower glabella regions, too numerous to count. It was noted that a scar, located on the Veteran's head, face, or neck, measures 0.1 cm in length, 0.1 cm in width (0.8 sq. in. (5.0 sq. cm.) overall). It was noted that the scar is neither hyperpigmented nor hypopigmented and smooth on palpation. The scar was not reported as painful. The scar was further reported as stable, with its underlying soft tissue intact. The scar's skin was noted as soft and flexible, with a normal texture. The scar was not found to be adherent to underlying tissue. The examiner commented that:

[The Veteran] had infrequent breakouts as an adolescent prior to being in the service. These were aggravated during his time during service as they increased in frequency and severity while in service and thereafter. The breakouts then led to scarring so as breakouts worsened so did scarring. Total exposed area with acne scarring of the face 162 sq. cm. and acne scarring of 30 sq. inches on the back.

The examiner also stated that the Veteran's "flare-ups are mild to moderate with redness, pustules, and nodules. Flare-up may occur due to hormonal, genetic, or over-active sebaceous glands." 

As discussed above, and for the period prior to August 10, 2017, to warrant a 30 percent disability rating under Diagnostic Code 7828, the Veteran must show deep acne affecting 40 percent or more of his face and neck. 38 C.F.R. § 4.118. However, a review of the evidence of record does not reveal symptomatology consistent with a 30 percent disability at any time prior to August 10, 2017. Specifically, according to VA examinations of record, the Veteran's acne with scarring was not deep, nor did it affect 40 percent or more of his face and neck. These symptoms do not rise to the level of a 30 percent disability rating. Id. 

In applying the regulatory criteria of Diagnostic Code 7800 to the Veteran's claim, the Board determines that the VA examination findings do not demonstrate a single characteristic of disfigurement resulting from the acne with scarring for the period prior to August 10, 2017. The acne scarring did not exceed 5 inches in length, or one-quarter of an inch (0.6 cm) in width. It was not adherent to underlying tissue, or hyper- or hypopigmented in an area exceeding six square inches. It did not have abnormal skin texture in an area exceeding six square inches; nor did it have indurated and inflexible skin in an area exceeding six square inches.

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's acne with scarring. Prior to August 10, 2017, the 10 percent evaluation adequately compensates the Veteran for any functional impairment attributable to his acne. 

For the period after August 10, 2017, the Veteran's acne with scarring has been rated as 30 percent disabling. This evaluation has been assigned based on visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips). Here, the most recent and pertinent VA examination of record demonstrates that there is visible or palpable tissue loss and either gross distortion or asymmetry of the Veteran's cheeks. However, the Veteran's acne with scarring cannot be awarded a separately compensable evaluation under Diagnostic Codes 7800-7805 because there is no objective medical evidence to categorize the Veteran's acne with scarring as painful or unstable, as causing disfigurement of the head, face, or neck, and/or disabling due to limitation of function.

In other words, for the period after August 10, 2017, the Veteran's acne with scarring does not warrant a 50 percent evaluation or higher because the medical evidence of record does not show complete loss of both auricles, four or five characteristics of disfigurement, or visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips). There is otherwise no additional potentially applicable Diagnostic Code. 

In sum, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for acne with scarring for the period prior to August 10, 2017, and in excess of 30 percent thereafter. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt  doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable. See 38 U.S.C. § 5107(b).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for acne with scarring for the period prior to August 10, 2017 is denied.

Entitlement to an evaluation in excess of 30 percent for acne with scarring for the period after August 10, 2017 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


